UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 AHMED YASLAM SAID KUMAN,

           Petitioner,
                  v.                                          Civil Action No. 08-1235 (JDB)
 BARACK H. OBAMA, et al.,1

           Respondents.


                                               ORDER

       Upon consideration of petitioner's motion to stay the proceedings in this case, and the

entire record herein, it is hereby ORDERED that the motion is GRANTED. It is further

ORDERED as follows:

       1.        Proceedings in this matter are stayed until April 30, 2009;

       2.        Either party may move to lift the stay upon notice to the other party; and

       3.        The status conference currently scheduled for February 11, 2009 is cancelled for

                 this case. The status conference shall proceed as to the other petitioners for

                 whom it is scheduled;

       4.        The parties in this case are relieved of their obligations under the Case

                 Management Order until the stay is lifted;

       5.        The terms of the September 11, 2008 Protective Order and Procedures for

                 Counsel Access to Detainees shall remain in effect.



       1
        Former President George W. Bush was named as the original lead respondent in this
case. Pursuant to Federal Rule of Civil Procedure 25(d), the Court automatically substitutes his
successor, President Barack H. Obama, as the new lead respondent.
         SO ORDERED.


                                        /s/
                                 JOHN D. BATES
                             United States District Judge

Dated:    February 3, 2009